DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/24/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a cover for covering the body,” “a cover-moving part for moving the cover between a first position and a second position” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 & 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kwang et al. (KR 1013947798) (“Kwang” hereinafter) in view of Ward (US 2004/0064067).
In regards to claim 1, Kwang discloses a magnetic robot 1 comprising: 
a moving part 100 which is movable under a control of an 5external magnetic field; and 

    PNG
    media_image1.png
    380
    548
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    254
    457
    media_image2.png
    Greyscale

(see at least translated abstract and figs. 2-8 and their respective descriptions).
Kwang discloses a magnetic robot, as described above, that fails to explicitly teach a magnetic robot comprising an inspection part coupled to a front end of the moving part, wherein the inspection part includes: a body provided at a front end thereof with a tissue 10sampling needle; a cover for covering the body; and a cover-moving part for moving the cover between a first position and a second position, and the tissue sampling needle is accommodated in the cover 15when the cover is located in the first position, and the tissue sampling needle is exposed to an outside of the cover when the cover is located in the second position.  
However, Ward teaches that it is known to provide a device comprising an inspection part (500, 700) coupled to a front end of the moving part (512, 706) (see at least par 0051-0065), wherein the inspection part (500, 700) includes: a body (502, 708) provided at a front end thereof with a tissue 10sampling needle (504, 702); a cover (508, 704) for covering the body (502, 708); and a cover-moving part (i.e., spring 506 and/or fluid pressure) for moving the cover (508, 704) between a first position (see at least figs. 5, 6A, 6C, 7 & 8B) and a second position (see at least figs. 6B & 8A), and the tissue sampling needle (504, 702) is accommodated in the cover (508, 704) 15when the cover (508, 704) is located in the first position (see at least figs. 5, 6A, 6C, 7 & 8B), and the tissue sampling needle (504, 702) is exposed to an outside of the cover (508, 704) when the cover (508, 704) is located in the second position (see at least figs. 6B & 8A).
Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was filed to provide the robot of Kwang comprising an inspection part coupled to a front end of the moving part, wherein the inspection part includes: a body provided at a front end thereof with a tissue 10sampling needle; a cover for covering the body; and a cover-moving part for moving the cover between a first position and a second position, and the tissue sampling needle is accommodated in the cover 15when the cover is located in the first position, and the tissue sampling needle is exposed to an outside of the cover when the cover is located in the second position as taught by Ward since such a modification would amount to applying a known technique (i.e. , as taught by Ward) to a known device (i.e. as taught by Kwang) ready for improvement to achieve a predictable result such as taking a biopsy sample by piercing through tissue using the stylet, and cutting and capturing a tissue sample within the notch formed in the stylet using a cannula (see at least par 0018-0019 of Ward)--See KSR, 550 U.S. at___, 82 USPQ2d at 1396 (See MPEP § 214 3 for a discussion of the rationale(s) listed above. See also MPEP § 2144 - §2144.09 for additional guidance regarding support for obviousness determinations).

In regards to claim 7, Kwang discloses the magnetic robot 1 of claim 1, that fails to explicitly teach a robot wherein the tissue sampling needle has a hook shape having a pointed tip, and  15the tissue sampling needle penetrates into a forward tissue when the body moves forward, and the tissue sampling needle collects the tissue when the body moves rearward. However, Ward teaches that it is known to provide a device wherein the tissue sampling needle (504, 702) has a hook shape (i.e., due to a notch) having a pointed tip, and 15the tissue sampling needle (504, 702) penetrates into a forward tissue when the body (502, 708) moves forward, and the tissue sampling needle (504, 702) collects the tissue when the body (502, 708) moves rearward (see at least figs. 5, 6A-C, 7 & 8A-B). Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was filed to provide the robot of Kwang wherein the tissue sampling needle has a hook shape having a pointed tip, and  15the tissue sampling needle penetrates into a forward tissue when the body moves forward, and the tissue sampling needle collects the tissue when the body moves rearward as taught by Ward since such a modification would amount to applying a known technique (i.e. , as taught by Ward) to a known device (i.e. as taught by Kwang) ready for improvement to achieve a predictable result such as taking a biopsy sample by piercing through tissue using the stylet, and cutting and capturing a tissue sample within the notch formed in the stylet using a cannula (see at least par 0018-0019 of Ward)--See KSR, 550 U.S. at___, 82 USPQ2d at 1396 (See MPEP § 214 3 for a discussion of the rationale(s) listed above. See also MPEP § 2144 - §2144.09 for additional guidance regarding support for obviousness determinations).

Claim(s) 2 & 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kwang (‘798) in view of Ward (‘067) further in view of Roe (US 2010/0069943).
In regards to claim 2, Kwang as modified by Ward discloses the magnetic robot 1 of claim 1, that fails to explicitly teach a robot wherein the body has a 20first accommodation part formed at a position adjacent to the tissue sampling needle and a second accommodation part formed at a position adjacent to the inspection part, the cover-moving part includes: a fixed magnet inserted into the first accommodation 25part such that rotation of the fixed magnet is restricted; and  22a rotating magnet located in the second accommodation part and freely rotatable about a coupling shaft of the cover under the control of the external magnetic field, and the cover is located in the first position as the rotating 5magnet moves toward the tissue sampling needle by an attractive force between the fixed magnet and the rotating magnet, and located in the second position as the rotating magnet moves toward the inspection part by a repulsive force between the fixed magnet and the rotating magnet. 
However, Roe teaches that it is known to provide a device wherein the body 40 has a 20first accommodation part formed at a position adjacent to the tissue sampling needle 34 and a second accommodation part 82 formed at a position adjacent to the inspection part 90, the cover-moving part includes: a fixed magnet 36 inserted into the first accommodation 25part such that rotation of the fixed magnet 36 is restricted; and  22a rotating magnet 54 located in the second accommodation part and freely rotatable about a coupling shaft 82 of the cover under the control of the external magnetic field, and the cover 44 is located in the first position as the rotating 5magnet 54 moves toward the tissue sampling needle 34 by an attractive force between the fixed magnet 36 and the rotating magnet 54, and located in the second position as the rotating magnet 54 moves toward the inspection part 90 by a repulsive force between the fixed magnet 36 and the rotating magnet 54 (see at least abstract, figs. 8-12 and par 0046-0048 & 0059).
Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was filed to provide the robot of Kwang as modified by Ward wherein the body has a 20first accommodation part formed at a position adjacent to the tissue sampling needle and a second accommodation part formed at a position adjacent to the inspection part as taught by Roe, wherein the cover-moving part as taught by Ward further includes: a fixed magnet inserted into the first accommodation 25part such that rotation of the fixed magnet is restricted; and  22a rotating magnet located in the second accommodation part and freely rotatable about a coupling shaft, as taught by Roe, of the cover of Ward under the control of the external magnetic field as taught by Kwang, and the cover is located in the first position as the rotating 5magnet moves toward the tissue sampling needle by an attractive force between the fixed magnet and the rotating magnet, and located in the second position as the rotating magnet moves toward the inspection part by a repulsive force between the fixed magnet and the rotating magnet as taught by Roe since such a modification would amount to applying a known technique (i.e. , as taught by Roe) to a known device (i.e., as taught by Kwang and/or Ward) ready for improvement to achieve a predictable result such as using the permanent magnet drive firing technique of Roe to take a biopsy sample by piercing through tissue using the stylet, and cutting and capturing a tissue sample within the notch formed in the stylet using a cannula as taught by Ward--See KSR, 550 U.S. at___, 82 USPQ2d at 1396 (See MPEP § 214 3 for a discussion of the rationale(s) listed above. See also MPEP § 2144 - §2144.09 for additional guidance regarding support for obviousness determinations).
In regards to claim 4, Kwang as modified by Ward discloses the magnetic robot 1 of claim 2, that fails to explicitly teach a robot wherein the fixed magnet is disposed such that one of an N-pole and an S-pole is adjacent to the tissue sampling needle, and a remaining one of the N- 25pole and the S-pole is adjacent to the rotating magnet. 
However, Roe teaches that it is known to provide a device wherein the fixed magnet 36 is disposed such that one of an N-pole and an S-pole is adjacent to the tissue sampling needle 34, and a remaining one of the N- 25pole and the S-pole is adjacent to the rotating magnet 54 (see at least abstract, figs. 8-12 and par 0046-0048 & 0059).
Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was filed to provide the robot of Kwang as modified by Ward wherein the fixed magnet is disposed such that one of an N-pole and an S-pole is adjacent to the tissue sampling needle, and a remaining one of the N- 25pole and the S-pole is adjacent to the rotating magnet as taught by Roe since such a modification would amount to applying a known technique (i.e. , as taught by Roe) to a known device (i.e., as taught by Kwang and/or Ward) ready for improvement to achieve a predictable result such as using the permanent magnet drive firing technique of Roe to take a biopsy sample by piercing through tissue using the stylet, and cutting and capturing a tissue sample within the notch formed in the stylet using a cannula as taught by Ward--See KSR, 550 U.S. at___, 82 USPQ2d at 1396 (See MPEP § 214 3 for a discussion of the rationale(s) listed above. See also MPEP § 2144 - §2144.09 for additional guidance regarding support for obviousness determinations).
In regards to claim 5, Kwang as modified by Ward and Roe discloses the magnetic robot 1 of claim 2, that fails to explicitly teach a robot wherein the rotating magnet has a ring shape, and is bisected about the coupling shaft into an N-pole on one side and an S-pole on an opposite side. However, Roe teaches a device wherein the rotating magnet 54 is bisected about the coupling shaft 82 into an N-pole on one side and an S-pole on an opposite side (see at least abstract, figs. 8-12). Therefore, since Roe also teaches that the rotating magnet can be shaped differently (see at least par 0050 thereof), it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was filed to provide the robot of Kwang as modified by Ward and Roe wherein the rotating magnet has a ring shape as claimed, and is bisected about the coupling shaft into an N-pole on one side and an S-pole on an opposite side as taught by Roe since such a modification would amount to applying a known technique (i.e. , as taught by Roe) to a known device (i.e., as taught by Kwang and/or Ward) ready for improvement to achieve a predictable result such as using the permanent magnet drive firing technique of Roe to take a biopsy sample by piercing through tissue using the stylet, and cutting and capturing a tissue sample within the notch formed in the stylet using a cannula as taught by Ward--See KSR, 550 U.S. at___, 82 USPQ2d at 1396 (See MPEP § 214 3 for a discussion of the rationale(s) listed above. See also MPEP § 2144 - §2144.09 for additional guidance regarding support for obviousness determinations).
In regards to claim 6, while 5Kwang discloses the magnetic robot 1 of claim 2, wherein the moving part 100 includes a moving magnet 120 controlled by the external magnetic field (see at least fig. 7 thereof), Kwang as modified by Ward and Roe discloses a robot, as described in claim 2, that fails to explicitly teach a robot wherein a magnetic force between the rotating magnet and the fixed 10magnet is greater than a magnetic force between the rotating magnet and the moving magnet.  However, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was made to provide the robot of Kwang as modified by Ward and Roe wherein a magnetic force between the rotating magnet and the fixed 10magnet is greater than a magnetic force between the rotating magnet and the moving magnet as claimed in order to prevent the operation of the rotating magnet from interfering with the operation of the moving magnet.
Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2018/0000501 to Baym et al. discloses robotic debridement apparatuses and related systems and methods.
US 2006/0028751 to Takeuchi discloses a drive mechanism.
US 2007/0255300 to Vanhiel et al. discloses a loosely coupled lancet.
US 2016/0367236 to Leeflang et al. discloses telescoping catheters and methods of use.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENE T TOWA whose telephone number is (313)446-6655. The examiner can normally be reached Mon-Fri, 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M. Sims can be reached on 571-272-7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/RENE T TOWA/Primary Examiner, Art Unit 3791